Citation Nr: 0844644	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a clothing allowance for the year 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.         

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico that granted a rating of 20 percent but no higher for a 
service-connected lumbar spine disability. An RO rating 
decision during the pendency of the appeal increased the 
disability rating to 40 percent.

The Board's decision of June 2007 considered the veteran's 
claim for an increased rating for the lumbar spine 
disability, and granted a 50 percent evaluation.                
The Board then determined that the veteran had filed a timely 
Notice of Disagreement (NOD) with the RO's decision to deny 
entitlement to a clothing allowance for the year 2002. 
However, the claims file did not contain any Statement of the 
Case (SOC) issued in response to the NOD. The Board thus 
remanded the claim for a clothing allowance for issuance of 
an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

For the reasons indicated, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required.


REMAND

In the June 2007 prior remand, the Board specifically 
directed that the RO issue a Statement of the Case on the 
matter of entitlement to a clothing allowance for the year 
2002. The claims reflected that the RO had issued an October 
2002 decision denying that benefit, and the veteran had filed 
a December 2002 Notice of Disagreement in response. 
Consequently, the issuance of an SOC on the claim was 
required to permit the veteran an opportunity to review the 
basis for the RO's decision, and if he so requested to then 
appeal this matter to the Board. See 38 C.F.R. § 19.29 
(2008); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Following the Board's remand in this case there is no 
indication that the RO has in fact issued an SOC to the 
veteran on the claim for a clothing allowance. The Board has 
an obligation under the circumstances to ensure that there is 
compliance with this remand directive. See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
upon the claimant, as a matter of law, the right to 
compliance with the remand orders). The claim for entitlement 
to a clothing allowance must therefore be remanded for this 
purpose.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should re-examine the veteran's 
claim of entitlement to a clothing 
allowance for the year 2002. If no 
additional development is required, 
including any required notice prescribed 
by current regulations and caselaw, the 
RO/AMC should prepare an SOC in accordance 
with 38 C.F.R. § 19.29 (2008), unless the 
matter is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD. If, and only if, the veteran 
files a timely substantive appeal, should 
any issue be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

